Exhibit 10.29

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

HANNOVER REINSURANCE (IRELAND) LIMITED

(the “Subscribing Reinsurer”)

with respect to the

SECOND CASUALTY EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

DeRiddcr, Louisiana

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

AND

SILVER OAK CASUALTY, INC.

DeRidder, Louisiana

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(the “Company”)

The Subscribing Reinsurer shall have a 100.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2009 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2012.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 7th day of January, 2009.

 

HANNOVER REINSURANCE (IRELAND) LIMITED       By   /s/ Thomas Doran     /s/ Donna
Gallagher   LOGO [g98718img016.jpg] Print Name   Thomas Doran     Donna
Gallagher   Title   Associate Director     Asst. Underwriter  



--------------------------------------------------------------------------------

AMERICAN INTERSTATE INSURANCE COMPANY

DeRidder, Louisiana

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

SILVER OAK CASUALTY, INC.

DeRidder, Louisiana

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

SECOND CASUALTY EXCESS OF LOSS

REINSURANCE CONTRACT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I

   BUSINESS COVERED    1

II

   TERM    2

III

   SPECIAL TERMINATION    2

IV

   DEFINITIONS    4   

Act of Terrorism

   4   

Declaratory Judgment Expense

   5   

Extra Contractual Obligations/Loss in Excess of Policy Limits

   5   

Loss Adjustment Expense

   5   

Loss Occurrence

   6   

Net Earned Premium

   7   

Written Premium

   7   

Policy

   7   

Contract Year

   7   

Policy Year Manual Payroll (excluding clerical)

   7   

Ultimate Net Loss

   8

V

   TERRITORY    8

VI

   EXCLUSIONS    8

VII

   TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT    11

VIII

   COVERAGE    11

IX

   MATERIAL CHANGE    12

X

   REINSURANCE PREMIUM    14

XI

   FUNDS WITHHELD ACCOUNT    15

XII

   NOTICE OF LOSS AND LOSS SETTLEMENTS    17

XIII

   LIABILITY OF REINSURERS    17

XIV

   LATE PAYMENTS    17

XV

   REPORTS AND REMITTANCES    18

XVI

   COMMUTATION    19

XVII

   NOTIONAL EXPERIENCE ACCOUNT    21

XVIII

   ANNUITIES AT THE COMPANY’S OPTION    21

XIX

   SUNSET    22

XX

   SUBROGATION    22

XXI

   ERRORS AND OMISSIONS    22

XXII

   OFFSET    23

XXIII

   CURRENCY    23



--------------------------------------------------------------------------------

XXIV

   TAXES    23

XXV

   FEDERAL EXCISE TAX    23

XXVI

   NET RETAINED LINES    24

XXVII

   THIRD PARTY RIGHTS    24

XXVIII

   SEVERABILITY    24

XXVIX

   GOVERNING LAW    24

XXX

   ACCESS TO RECORDS    25

XXXI

   CONFIDENTIALITY    25

XXXII

   INSOLVENCY    25

XXXIII

   ARBITRATION    26

XXXIV

   UNAUTHORIZED REINSURANCE    28

XXXV

   SERVICE OF SUIT    31

XXXVI

   MODE OF EXECUTION    32

XXXVII

   ENTIRE AGREEMENT    32

XXXVIII

   INTERMEDIARY    32    Nuclear Incident Exclusion Clause - Liability -
Reinsurance - U.S.A.   



--------------------------------------------------------------------------------

SECOND CASUALTY EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

between

AMERICAN INTERSTATE INSURANCE COMPANY

DeRidder, Louisiana

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

SILVER OAK CASUALTY, INC.

DeRidder, Louisiana

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

and

THE SUBSCRIBING REINSURER(S) EXECUTING THE

INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED HERETO

(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

By this Contract the Reinsurer agrees to reinsure the excess liability of the
Company under its Policies that are in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Workers’ Compensation, Employers Liability, including but not
limited to coverage provided under the U.S. Longshore and Harbor Workers’
Compensation Act, Jones Act, Outer Continental Shelf Lands Act and any other
Federal Coverage extensions and General Liability business, subject to the
terms, conditions and limitations hereafter set forth.

 

1



--------------------------------------------------------------------------------

ARTICLE II

TERM

 

A. This Contract shall apply to all losses occurring during the period 12:01
a.m., Standard Time, January 1, 2009 (as set forth in the Company’s policies) to
12:01 a.m., Standard Time, January 1, 2012.

 

B. Upon the expiration or termination of this Contract, the entire liability of
the Reinsurer for losses occurring subsequent to the date of expiration or
termination shall cease concurrently with the date of expiration or termination
of this Contract.

 

C. If this Contract expires or is terminated while a Loss Occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
Loss Occurrence had occurred prior to the expiration of this Contract, provided
that no part of such Loss Occurrence is claimed against any renewal or
replacement of this Contract.

 

D. The Reinsurer shall have no right to either terminate or commute this
Contract other than as set forth in paragraph G of the MATERIAL CHANGE ARTICLE
or paragraph A of the COMMUTATION ARTICLE or paragraph B of the SPECIAL
TERMINATION ARTICLE.

 

E. This Contract shall continue in force and shall apply, subject to all of the
terms and limits hereof, to the Company’s Ultimate Net Loss until this Contract
has been commuted in accordance with the terms of the COMMUTATION ARTICLE or
until all Ultimate Net Loss has been paid by the Reinsurer in accordance with
the terms of the COVERAGE ARTICLE.

ARTICLE III

SPECIAL TERMINATION

 

A. The Company may terminate a subscribing reinsurer’s share in this Contract by
giving 90 days written notice to the subscribing reinsurer upon the happening of
any one of the following circumstances:

 

  1. A State Insurance Department or other legal authority orders the
subscribing reinsurer to cease writing business, or

 

  2. The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations, or

 

  3.

For any period not exceeding 12 months which commences no earlier than 12 months
prior to the inception of this Contract, the subscribing reinsurer’s
policyholders’

 

2



--------------------------------------------------------------------------------

 

surplus, as reported in the financial statements of the subscribing reinsurer,
has been reduced by 20.0% or more, or

 

  4. The subscribing reinsurer has become merged with, acquired or controlled by
any company, corporation, or individual(s) not controlling the subscribing
reinsurer’s operations previously, or

 

  5. The subscribing reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent, or

 

  6. The subscribing reinsurer receives an A. M. Best rating of lower than A-,
or an S&P financial strength rating of lower than A-, or

 

  7. The subscribing reinsurer has ceased writing new and renewal reinsurance
for the lines of business covered hereunder, or

 

  8. The Company’s outside auditors determine during the first two months of the
Term of the Contract that the Contract does not provide sufficient risk transfer
to constitute reinsurance in accordance with the Financial Accounting Standards
Board Statements guidelines.

 

B. A subscribing reinsurer may terminate their share of this Contract by giving
90 days written notice to the Company upon the happening of any one of the
following circumstances:

 

  1. A State Insurance Department or other legal authority orders the Company to
cease writing business, or

 

  2. The Company has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there has been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations, or

 

  3. The Company has become merged with, acquired or controlled by any company,
corporation, or individual(s) not controlling the subscribing reinsurer’s
operations previously.

 

C. In the event of termination in accordance with paragraph A or B, above, the
following shall apply as respects reinsurance premium and reinsurance limits:

 

  1. If terminated prior to or at the expiration of Contract Year 1, the
reinsurance premium shall be prorated as of the termination date for Contract
Year 1. The Reinsurer’s limit of liability in respect of all losses occurring
during the term of this Contract shall be equal to the limits available any one
Contract Year under the COVERAGE ARTICLE being $10,000,000 prorated as of the
termination date.

 

  2.

If terminated at any time during Contract Year 2 or Contract Year 3, the
reinsurance premium shall be the premium for any full Contract Year prior to the
termination date

 

3



--------------------------------------------------------------------------------

 

plus the reinsurance premium for the Contract Year in which the termination
occurs, prorated as of the termination date. The Reinsurer’s limit of liability
in respect of all losses occurring during the Contract Year in which the
termination occurs shall be equal to the limits available any one Contract Year
under the COVERAGE ARTICLE being $10,000,000 prorated as of the termination
date. The Reinsurer’s limit of liability in respect of all losses occurring
during the term of this Contract shall be equal to the limits available during
the term of this Contract under the COVERAGE ARTICLE being $20,000,000 prorated
as of the termination date and subject to a minimum of $ 10,000,000.

 

D. In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provision of this Article, the Company has the option, but
not obligation, to commute the subscribing reinsurer’s past liabilities for
losses in accordance with the COMMUTATION ARTICLE.

 

E. In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provision of this Article, the Company shall have the option
to require the subscribing reinsurer to fund its share of outstanding loss and
Loss Adjustment Expense reserves, reserves for losses and Loss Adjustment
Expense incurred but not reported to the Company (IBNR as determined by the
Company) and any other balances or financial obligations. Within 30 days of the
Company’s written request to fund, the subscribing reinsurer shall provide to
the Company a clean, unconditional, evergreen, irrevocable letter of credit or a
trust agreement which establishes a trust account for the benefit of the
Company. The method of funding must be acceptable to the Company, shall be
established with a financial institution suitable to the Company, shall comply
with any applicable state or federal laws or regulations involving the Company’s
ability to recognize these agreements as assets or offsets to liabilities in
such jurisdictions and shall be at the sole expense of the subscribing
reinsurer. The Company and the subscribing reinsurer may mutually agree on
alternative methods of funding or the use of a combination of methods. This
option is available to the Company at any time there remains any outstanding
liabilities of the subscribing reinsurer. Notwithstanding the foregoing, the
Company shall not require funding in accordance with this subparagraph in the
event the subscribing reinsurer has otherwise fully funded its obligations under
this Contract in a manner acceptable to the Company.

ARTICLE IV

DEFINITIONS

 

A. Act of Terrorism

“Act of Terrorism” as used herein shall mean any act that is certified as an
“act of terrorism” under the Terrorism Risk Insurance Program Reauthorization
Act of 2007 and any other extensions or amendments thereto (“TRIPRA”).

 

4



--------------------------------------------------------------------------------

B. Declaratory Judgment Expense

“Declaratory Judgment Expense” as used herein shall mean all expenses incurred
by the Company in connection with a declaratory judgment action brought to
determine the Company’s defense and/or indemnification obligations that are
allocable to a specific claim subject to this Contract. Declaratory Judgment
Expense shall be deemed to have been incurred on the date of the original loss
(if any) giving rise to the declaratory judgment action.

 

C. Extra Contractual Obligations/Loss in Excess of Policy Limits

 

  1. Extra Contractual Obligations

This Contract shall protect the Company for any “Extra Contractual Obligations”
which as used herein shall mean any punitive, exemplary, compensatory or
consequential damages, other than Loss in Excess of Policy Limits, paid or
payable by the Company as a result of an action against it by its insured, its
insured’s assignee or a third party claimant, by reason of alleged or actual
negligence, fraud or bad faith on the part of the Company in handling a claim
under a Policy subject to this Contract.

An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.

 

  2. Loss in Excess of Policy Limits

This Contract shall protect the Company for any “Loss in Excess of Policy
Limits” which as used herein shall mean an amount that the Company would have
been contractually liable to pay had it not been for the limit of the original
Policy as a result of an action against it by its insured, its insured’s
assignee or a third party claimant. Such loss in excess of the limit shall have
been incurred because of failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, fraud, or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or in the preparation or prosecution of
an appeal consequent upon such action.

 

  3. Notwithstanding anything stated herein, this paragraph C shall not apply
where an Extra Contractual Obligation and/or Loss in Excess of Policy Limits has
been incurred due to an adjudicated finding of fraud and/or criminal act
committed by a member of the Board of Directors or a corporate officer or any
employee of the Company acting individually or collectively or in collusion with
a member of the Board of Directors or a corporate officer or a partner of any
other corporation or partnership.

 

D. Loss Adjustment Expense

“Loss Adjustment Expense” as used herein shall mean all costs and expenses
allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, defense or appeal
of a specific claim, including court costs and costs

 

5



--------------------------------------------------------------------------------

of supersedeas and appeal bonds, and including 1) pre-judgment interest, unless
included as part of the award or judgment; 2) post-judgment interest; 3) legal
expenses and costs incurred in connection with coverage questions and legal
actions connected thereto, including Declaratory Judgment Expense; and 4) a pro
rata share of salaries and expenses of Company field employees, and expenses of
other Company employees who have been temporarily diverted from their normal and
customary duties and assigned to the field adjustment of losses covered by this
Contract. Loss Adjustment Expense does not include unallocated loss adjustment
expense. Unallocated loss adjustment expense includes, but is not limited to,
salaries and expenses of employees, other than (4) above, and office and other
overhead expenses.

 

E. Loss Occurrence

“Loss Occurrence” as used herein shall mean any one disaster or casualty or
accident or loss or series of disasters or casualties or accidents or losses
arising out of or caused by one event. Within the context of this definition and
except for Occupational Disease and Cumulative Trauma, the Company shall be the
sole judge of what constitutes one event.

 

  1. As respects losses resulting from Occupational or Industrial Disease or
Cumulative Trauma, each employee shall be considered a separate Loss Occurrence
subject to the following:

Losses resulting from Occupational or Industrial Disease or Cumulative Trauma
suffered by employees of an insured for which the employer is liable, as a
result of a sudden and accidental event not exceeding 72 hours in duration,
shall be considered one Loss Occurrence and may be combined with losses
classified as other than Occupational or Industrial Disease or Cumulative Trauma
which arise out of the same event and the combination of such losses shall be
considered as one Loss Occurrence within the meaning hereof.

“Occupational or Industrial disease” is any abnormal condition that fulfills all
of the following conditions:

1. It is not traceable to a definite compensable accident occurring during the
employee’s past or present employment

2. It has been caused by exposure to a disease producing agent or agents present
in the workers’ occupational environment.

3. It has resulted in death or disability.

“Cumulative Trauma” is an injury that fulfils all of the following conditions:

1. It is not traceable to a definite compensable accident occurring during the
employees past or present employment and shall be as defined by applicable
statutes or regulations.

2. It has occurred from and has been aggravated by a repetitive employment
related activity.

 

6



--------------------------------------------------------------------------------

3. It has resulted in death or disability.

 

  2. As respects General Liability policies where the Company’s limit of
liability for Products and Completed Operations coverages is determined on the
basis of the insured’s aggregate losses during a policy period, all such losses
proceeding from or traceable to the same causative agency shall, at the
Company’s option, be deemed to have been caused by one occurrence commencing at
the beginning of the policy period, it being understood and agreed that each
renewal or annual anniversary date of the policy involved shall be deemed the
beginning of a new policy period.

 

F. Net Earned Premium

“Net Earned Premium” as used herein is defined as the gross earned premium of
the Company for the classes of business reinsured hereunder, less the earned
portion of premiums ceded by the Company for reinsurance which inures to the
benefit of this Contract, less dividends paid or accrued.

 

G. Written Premium

“Written Premium” as used herein is defined as used in the company’s data
system.

 

H. Policy

“Policy” or “Policies” as used herein shall mean the Company’s binders, policies
and contracts providing insurance or reinsurance on the classes of business
covered under this Contract.

 

I. Contract Year

“Contract Year” as used herein shall mean each 12-month period as follows:

 

  1. Contract Year 1: 12:01 a.m., Standard Time, January 1, 2009 (as set forth
in the Company’s policies) to 12:01 a.m., Standard Time, January 1, 2010.

 

  2. Contract Year 2: 12:01 a.m., Standard Time, January 1, 2010 (as set forth
in the Company’s policies) to 12:01 a.m., Standard Time, January 1, 2011.

 

  3. Contract Year 3: 12:01 a.m., Standard Time, January 1, 2011 (as set forth
in the Company’s policies) to 12:01 a.m., Standard Time, January 1, 2012.

 

J. Policy Year Manual Payroll (excluding clerical)

“Policy Year Manual Payroll (excluding clerical)” shall mean manual payroll as
used for applying manual premium rates for policies incepting or renewed during
the calendar year excluding manual payroll for Manual Class Codes 8810 and 953.
The 2008 Policy year manual payroll (excluding clerical) is estimated to be
$3,632,660,713.

 

7



--------------------------------------------------------------------------------

K. Ultimate Net Loss

“Ultimate Net Loss” shall mean the actual loss, including any pre-judgment
interest which is included as part of the award or judgment, “Second Injury
Fund” assessments that can be allocated to specific claims, Loss Adjustment
Expense, 90% of Loss in Excess of Policy Limits, and 90% of Extra Contractual
Obligations, paid or to be paid by the Company on its net retained liability
after making deductions for all recoveries, subrogations and all claims on
inuring reinsurance, whether collectible or not; provided, however, that in the
event of the insolvency of the Company, payment by the Reinsurer shall be made
in accordance with the provisions of the INSOLVENCY ARTICLE. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s Ultimate Net Loss has been ascertained.

Notwithstanding the definition of “Ultimate Net Loss” herein, the provisions of
paragraph D of the COVERAGE ARTICLE as respects the Minnesota Workers’
Compensation Reinsurance Association shall apply.

ARTICLE V

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

ARTICLE VI

EXCLUSIONS

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:

 

  a. Agency reinsurance where the policies involved are to be reunderwritten in
accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date; and

 

  b. Intercompany reinsurance between any of the reinsured companies under this
Contract.

 

  2. Nuclear risks as defined in the “Nuclear Incident Exclusion
Clause—Liability—Reinsurance—U.S.A.” (NMA 1590 21/9/67) attached hereto.

 

  3. Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association, including Assigned Risk Plans or similar plans; however, this
exclusion shall not apply to liability under a Policy specifically designated to
the Company from an Assigned Risk Plan or similar plan.

 

8



--------------------------------------------------------------------------------

  4. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any Insolvency Fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  5. Any “Act of Terrorism” directly or indirectly involving the use of nuclear,
chemical, biological or radiological devices.

 

  6. Business written to apply in excess of a deductible of more than $25,000,
and business issued to apply specifically in excess over underlying insurance.
However, if the Company is required, by any state regulation, to provide a
deductible of more than $25,000, this exclusion shall not apply.

 

  7. Workers’ Compensation where the principal exposure, as defined by the
governing class code, is:

 

  a. Operation of aircraft, but only if the annual estimated policy premium is
$250,000 or more;

 

  b. Operation of Railroads, subways or street railways;

 

  c. Operation or navigation of vessels or barges;

 

  d. Manufacturing, assembly, packing or processing of fireworks, fuses,
nitroglycerine, magnesium, pyroxylin, ammunition or explosives. This exclusion
does not apply to the assembly, packing or processing of explosives when the
estimated annual premium is under $250,000 and does not apply to the commercial
use of explosives

 

  e. Underground mining.

 

  8. As respects General Liability policies, exposures, other than those
identified below, as included in the General Liability section of the Company’s
Commercial Lines Manual:

 

  a. Class 97111 – Logging;

 

  b. Class 58873 – Sawmill;

 

  c. Class 59984 – Woodyard and Drivers;

 

  d. Class 95410 – Grading of Land;

 

9



--------------------------------------------------------------------------------

  e. Class 45819 – Lumber Yard;

 

  f. Class 10073 – Repair Shops and Drivers;

 

  g. Class 43822 – Timber Cruiser;

 

  h. Class 99793 – Truckmen Not Otherwise Classified;

 

  i. Class 91591 – Contractors – Subcontracted Work Other Than Construction;

 

  j. Class 49452 – Vacant Land.

 

  9. All excess of loss reinsurance assumed by the Company.

 

  10. Business written by the Company on a co-indemnity basis where the Company
is not the controlling carrier.

 

  11. As regards interests which at the time of loss or damage are on shore, no
liability shall attach hereto in respect to any loss or damage which is
occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority. This War Exclusion
Clause shall not, however, apply to interests which at time of loss or damage
are within the territorial limits of the United States of America (comprising
the Fifty States of the Union, the District of Columbia and including bridges
between the United States of America and Mexico provided they are under United
States ownership), Canada, St. Pierre and Miquelon, provided such interests are
insured under policies containing a standard war or hostilities or warlike
operations exclusion clause.

 

  12. Any kind of damage (“bodily injury,” “property damage” or “personal and
advertising injury”) arising directly or indirectly out of, caused by, in
connection with, or in any way related to the inhalation of diacetyl.
Additionally, the Reinsurer shall not have any duty to pay any defense costs
arising from any suit seeking damages on account of any such injury.

 

B. Notwithstanding the foregoing, insureds regularly engaged in operations not
excluded under paragraph A above, but whose operations may include one or more
perils excluded therein, shall not be excluded from coverage afforded by this
Contract, provided said operations are incidental to the main operations of the
insured. Notwithstanding the foregoing, coverage extended under this paragraph
for incidental operations of an insured shall not apply to exposures excluded
under subparagraphs 1 though 5 and 11 of paragraph A above. The Company shall be
the judge of what constitutes an incidental part of the insured’s operation.

 

C.

Except for subparagraphs 1 through 5 and 11 of paragraph A above, if the Company
is inadvertently bound or is unknowingly exposed (due to error or automatic
provisions of policy coverage) on a risk otherwise excluded in paragraph A
above, such exclusion shall be waived. The duration of said waiver will not
extend beyond the time that notice of such coverage has been received by a
responsible underwriting authority of the Company and

 

10



--------------------------------------------------------------------------------

 

for a period not exceeding 30 days thereafter, or such longer period required to
conform with any notice of cancellation provisions prescribed by regulatory
authorities, such period not to exceed 12 months plus odd time (not exceeding 18
months).

 

D. If the Company is required to accept an assigned risk which conflicts with
one or more of the exclusions set forth in subparagraph 6 of paragraph A,
reinsurance shall apply, but only for the difference between the Company’s
retention and the limit required by the applicable state statute, and in no
event shall the Reinsurer’s liability exceed the limit set forth in the Coverage
Article.

 

E. Notwithstanding the foregoing, any reinsurance falling within the scope of
one or more of the exclusions set forth above that is specially accepted by the
Reinsurer from the Company shall be covered under this Contract and be subject
to the terms hereof.

 

F. Should a court of competent jurisdiction invalidate any exclusion or expand
coverage of the original Policy of the Company, any amount of Loss for which the
Company would not be liable, except for such invalidation or expansion of
coverage, shall not be subject to any of the exclusions, conditions and
limitations hereinafter set forth under this Contract.

ARTICLE VII

TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT

 

A. The Reinsurer will indemnify the Company for all loss resulting from Acts of
Terrorism (excluding Acts of Terrorism caused by or result from nuclear,
biological, chemical or radiological events), but only to the extent that such
losses are recoverable under the terms and conditions of this contract and that
such losses only include that portion of loss that is not recoverable under the
Terrorism Risk Insurance Program Reauthorization Act of 2007 (TRIPRA) and any
subsequent amendments. Under no circumstances will Reinsurers fund any losses
recoverable under TRIPRA. In the event of a subsequent recovery under TRIPRA in
respect of any paid loss under this Contract, that recovery shall inure to the
benefit of the Reinsurers.

ARTICLE VIII

COVERAGE

 

A. The Reinsurer shall be liable for the amount of Ultimate Net Loss in excess
of the Company’s retention, being $5,000,000 each Loss Occurrence, subject to a
limit of liability to the Reinsurer of $5,000,000 each Loss Occurrence. The
Reinsurer’s liability in respect of all losses occurring during the term of this
Contract shall not exceed $10,000,000 any one Contract Year or $20,000,000 over
all Contract Years.

 

B. As respects General Liability business, the Reinsurer shall be liable for the
amount of Ultimate Net Loss in excess of the Company’s retention above subject
to a maximum recovery of $10,000,000 for each Contract year.

 

11



--------------------------------------------------------------------------------

C. The Company shall be permitted to purchase (or maintain) other reinsurance
which inures to the benefit of this Contract.

 

D. The Company shall be permitted to carry excess of loss reinsurance applying
to Workers’ Compensation risks in the State of Minnesota, actual recoveries
under which shall inure to the benefit of this Contract. Such coverage shall be
provided through the Minnesota Workers’ Compensation Reinsurance Association.
Notwithstanding the treatment of inuring coverage in the definition of Ultimate
Net Loss, the liability of the Reinsurer for Minnesota Workers’ Compensation
risks is not released.

 

E. As respects Employers Liability and General Liability, the maximum net
subject Policy limit (except statutory where required by law) as respects any
one Policy shall be $2,000,000 or the Company shall be deemed to have purchased
inuring excess facultative reinsurance for subject Policy limits in excess of
$2,000,000.

ARTICLE IX

MATERIAL CHANGE

The Company shall not introduce material changes in its generally established
practices, including but not limited to claims, acceptance and underwriting
policies, its inuring reinsurance protection and loss reserving process
(including the allocation of loss adjustment expenses between allocated and
unallocated) in any manner which materially affects this Contract, unless the
Company has received the prior written approval from the Reinsurer.

 

A. Prior to the start of each of Contract Year 2 and Contract Year 3, a
determination shall be made as respects whether a Material Change to the
underlying Business Covered by this Contract has occurred.

 

B.

The Company shall provide to Reinsurer, no later than August 15th of each of
2009 and 2010, a schedule of the distribution of Written Premium by Governing
Class Group for the five Governing Class Groups enumerated in paragraph C below.
Written Premium for purposes of this Article shall be:

 

  1. With respect to the determination for Contract Year 2: actual Written
Premium from the effective date of this Contract, being January 1, 2009 through
July 31, 2009 plus projected Written Premium from August 1, 2009 through
December 31, 2010, and

 

  2. With respect to the determination for Contract Year 3: actual Written
Premium from the effective date of this Contract, being January 1, 2009 through
July 31, 2010 plus projected Written Premium from August 1, 2010 through
December 31, 2011.

 

  3. To the extent that the percentage distribution of Written Premium for each
of the five Governing Class Groups is within the applicable ranges listed in
paragraph C below, no Material Change in Business Covered shall have been deemed
to occur and the operation of this Contract shall continue without change or
modification.

 

12



--------------------------------------------------------------------------------

  4. To the extent that the percentage distribution of Written Premium for any
of the five Governing Class Groups falls outside the applicable ranges listed in
paragraph C below, or to the extent that the Logging component of the Lumber
Governing Class Group exceeds five percentage points, a Material Change in
Business Covered shall have been deemed to occur.

 

C. The ranges for the five Governing Class Groups shall be as follows:

Construction – No less than 25% nor more than 45%

Trucking – No less than 18% nor more than 30%

Lumber – No less than 5% nor more than 15%

Roofing – No less than 5% nor more than 15%

Manufacturing – No less than 2% nor more than 12%

All such percentages being calculated as Written Premium for the applicable
Governing Class Group as calculated under paragraph B above for the period
specified therein divided by total Written Premium for all Governing Class
Groups as calculated under paragraph B above for the period specified therein.

 

D.

The Company shall provide to Reinsurer, no later than August 15th of each of
2009 and 2010, a calculation of Policy Year Manual Payroll (excluding clerical)
for the current Contract Year. Policy Year Manual Payroll (excluding clerical)
for purposes of this Article shall be:

 

  1. With respect to the determination for Contract Year 2: actual policy year
manual payroll from the effective date of this Contract, being January 1, 2009
through July 31, 2009 plus projected policy year manual payroll from August 1,
2009 through December 31, 2009, in each case excluding policy year manual
payroll in Manual Class Codes 8810 and 953, and

 

  2. With respect to the determination for Contract Year 3: actual policy year
manual payroll from the first day of Contract Year 2, being January 1, 2010
through July 31, 2010 plus projected policy year manual payroll from August 1,
2010 through December 31, 2010, in each case excluding policy year manual
payroll in Class Codes 8810 and 953.

 

  3. To the extent that Policy Year Manual Payroll (excluding clerical) as
determined above for Contract Year 2 is not less than $3,087,000,000 nor more
than $4,178,000,000, no Material Change in Business Covered shall have been
deemed to occur and the operation of this Contract shall continue without change
or modification.

 

  4. To the extent that Policy Year Manual Payroll (excluding clerical) as
determined above for Contract Year 2 is less than $3,087,000,000 or more than
$4,178,000,000, a Material Change in Business Covered shall have been deemed to
occur.

 

13



--------------------------------------------------------------------------------

  5. To the extent that Policy Year Manual Payroll (excluding clerical) as
determined above for Contract Year 3 is not less than $2,724,000,000 nor more
than $4,541,000,000, no Material Change in Business Covered shall have been
deemed to occur and the operation of this Contract shall continue without change
or modification.

 

  6. To the extent that Policy Year Manual Payroll (excluding clerical) as
determined above for Contract Year 3 is less than $2,724,000,000 or more than
$4,541,000,000, a Material Change in Business Covered shall have been deemed to
occur.

 

E. A Material Change shall have been deemed to occur if the Company acquires,
during the term of this Contract, any insurance or reinsurance company having
annual subject premium of $20,000,000 or more.

 

F. If a Material Change has been deemed to occur under paragraphs B, D or E
above for any Contract Year, Company and Reinsurer shall mutually agree to such
modifications of this contract as shall be deemed necessary to reflect the
Material Change, including but not limited to, changes in Exclusions,
Reinsurance Premium, the Reinsurer’s fixed expenses or any other Contract
features or the adoption of new limitations or changes in coverage.

 

G. If a Material Change has been deemed to occur under paragraphs B or D above
for either Contract Year 2 or Contract Year 3, and the Company and Reinsurer are
not able to mutually agree to the necessary modifications described in paragraph
F above, then the Company or the Reinsurer may terminate the Contract at the end
of Contract Year 1 or Contract Year 2 as applicable, by the provision of 90
calendar days prior written notice by certified mail. If such notice of
cancellation is not received, the operation of this Contract shall continue
without change.

 

H. In the event of termination in accordance with paragraph G, above, the
reinsurance premium shall be the full premium for Contract Year 1 if terminated
at the end of Contract Year 1 and the full premium for both Contract Year 1 and
Contract Year 2 if terminated at the end of Contract Year 2. The Reinsurer’s
limit of liability in respect of all losses occurring during the term of this
Contract shall be $10,000,000 if terminated at the end of Contract Year 1 and
$13,333,333 if terminated at the end of Contract Year 2.

 

I. If a Material Change has been deemed to occur under paragraph E above for any
Contract Year and the Company and Reinsurer are not able to mutually agree to
the necessary modifications described in paragraph F above, then this Contract
shall not apply to the acquired company and any business written by such
acquired company shall be excluded.

ARTICLE X

REINSURANCE PREMIUM

 

A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer 0.862% of its Net Earned Premium for the term of this Contract,
subject to a minimum annual premium of $2,500,000 for each of the three Contract
Years.

 

14



--------------------------------------------------------------------------------

B. For each Contract Year, the Company shall pay the Reinsurer a deposit premium
of $2,500,000 in four equal installments of $625,000 on each
January 1, April 1, July 1 and October 1.

 

C. Within 90 days after the expiration of each Contract Year, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with paragraph A, and any additional premium due the
Reinsurer or return premium due the Company shall be remitted promptly.

 

D. If losses ceded to this Contract exceed $5,000,000 for all Contract Years,
the Company shall pay an additional premium equal to 40% of the ceded losses in
excess of $5,000,000, subject to a maximum additional premium of $2,000,000 for
all Contract Years. The additional premium shall be in proportion to the amount
of incurred losses ceded under this contract in excess of $5,000,000 and shall
be deemed due and payable at the inception of this Contract.

ARTICLE XI

FUNDS WITHHELD ACCOUNT

 

A. At the subscribing reinsurer’s option, the Company shall retain any and all
Reinsurance Premiums due hereunder on a Funds Withheld basis, provided however
that payment of the subscribing reinsurer’s fixed expenses at a rate of 30% of
the Reinsurance Premium (excluding any additional premium) shall be paid in cash
to the subscribing reinsurer at such time as the respective Reinsurance Premiums
are due and shall not be affected by the terms of this FUNDS WITHHELD ACCOUNT
ARTICLE.

 

B. In consideration of the subscribing reinsurer choosing this Funds Withheld
option, the Company agrees (i) to calculate a Notional Funds Withheld Account
Balance from the inception of this Contract until there is a complete and final
release of all of the Reinsurer’s obligations to the Reinsured under this
Contract and (ii) that the Notional Funds Withheld Account Balance (as defined
below) may be offset by the Reinsurer against liability of any nature whatsoever
(whether then contingent, due and payable, or in the future becoming due) that
it may then have, or in the future may have, under this Contract and (iii) such
offset shall occur as a condition precedent to any payments by the Reinsurer
hereunder.

 

C. As of the close of each calendar quarter, and at any other time as required,
the Company shall calculate the balance of the Notional Funds Withheld Account
as follows:

 

  1. 100% of the balance of the Notional Funds Withheld Account from the
immediately preceding calendar quarter (at the Inception Date of this Contract,
the starting balance is zero unless an additional premium becomes due in which
case the starting balance shall be the amount of the additional premium); less

 

  2.

100% of the Company’s Ultimate Net Loss paid or deemed paid by the Reinsurer
since the preceding calendar quarter; plus

 

15



--------------------------------------------------------------------------------

  3. The Reinsurance Premium, excluding any additional premium, deemed received
by the Reinsurer since the preceding calendar quarter; less

 

  4. The Reinsurer’s fixed expenses at a rate of 30% of (3) above; plus

 

  5. The interest credit since the preceding calendar quarter. Such interest
credit shall be equal to the result of the “interest crediting rate” applied to
the quarter end sum of [1 minus 2 plus 3 minus 4].

The interest crediting rate shall be equal to one fourth (0.25) of the greater
of:

 

  a. The five (5) year U.S. Treasury note rate as published in the Wall Street
Journal on the first business day of each Contract Year minus fifty (50) basis
points, or

 

  b. 5.0%.

 

D. A subscribing reinsurer may terminate the Funds Withheld election under this
FUNDS WITHHELD ACCOUNT ARTICLE by giving 15 days written notice to the Company
upon the happening of any one of the following circumstances:

 

  1. A State Insurance Department or other legal authority orders the Company to
cease writing business, or

 

  2. The Company has become merged with, acquired or controlled by any company,
corporation, or individual(s) not controlling the subscribing reinsurer’s
operations previously, or

 

  3. The Company receives an A. M. Best rating of lower than B + +, or

 

  4. The Company’s policyholders’ surplus, as reported in the combined financial
statements of the Company, has been reduced below $192,800,000.

Upon such termination, a subscribing reinsurer may, at its sole discretion,
elect either;

 

  1. To have the Notional Funds Withheld Account balance, calculated as of the
date of termination transferred to them, such transfer occurring within 5
business days of the date of termination, or

 

  2. To have the Notional Funds Withheld Account balance, calculated as of the
date of termination transferred to a Trust Fund, such transfer occurring within
5 business days of the date of termination. The Company shall maintain the Trust
Fund Balance to be equal to the Notional Funds Withheld Account balance at each
quarter end including the requisite Interest Credit required thereon.

In the event that the Company does not fulfill either of the above contractual
obligations, the subscribing reinsurer shall have the right to terminate and
commute this Contract pursuant to the terms of the SPECIAL TERMINATION ARTICLE
and paragraphs C and E of the COMMUTATION ARTICLE. Upon the receipt of the
Commutation Settlement Amount, the Company shall provide the subscribing

 

16



--------------------------------------------------------------------------------

reinsurer with a complete and final release of any further liability under this
Contract, or so deemed.

 

E. For all avoidance of doubt, it is intended that if a subscribing reinsurer
chooses the Funds Withheld option as described above then the Notional Funds
Withheld Account Balance as calculated above at any date shall equal the
subscribing reinsurer’s share of the Notional Experience Account, as calculated
in the NOTIONAL EXPERIENCE ACCOUNT ARTICLE as of that same date.

ARTICLE XII

NOTICE OF LOSS AND LOSS SETTLEMENTS

All loss settlements made by the Company that are within the terms and
conditions of this Contract (including but not limited to ex gratia payments)
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts
for which it may be liable upon receipt of satisfactory evidence of the amount
paid by the Company. Upon receipt of the Summary Report as described below in
the REPORTS AND REMITTANCES ARTICLE, the Reinsurer agrees to promptly pay or
allow, as the case may be, its share of each such settlement in accordance with
this Contract.

ARTICLE XIII

LIABILITY OF REINSURERS

All reinsurances for which the Reinsurer shall be liable by virtue of this
Contract shall be subject in all respects to the same rates, terms, conditions,
interpretations and waivers and to the same modifications, alterations, and
cancellations, as the respective policies to which such reinsurances relate, the
true intent of the parties to this Contract being that the Reinsurer shall
follow the fortunes of the Company.

ARTICLE XIV

LATE PAYMENTS

(The provisions of this article shall not be implemented unless specifically
invoked, in writing, by one of the parties to the Contract)

 

A. In the event any premium, loss or other payment due either party is not
received by the Intermediary hereunder by the payment due date, the party to
whom payment is due may, by notifying the Intermediary in writing, require the
debtor party to pay, and the debtor party agrees to pay, an interest penalty on
the amount past due calculated for each such payment on the last business day of
each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

17



--------------------------------------------------------------------------------

  2. 1/365ths of a rate equal to the 90-day Treasury Bill rate as published in
The Wall Street Journal on the first business day following the date a
remittance becomes due plus 300 basis points; times

 

  3. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

 

B. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1. As respects the payment of deposits and premiums due the Reinsurer, the due
date shall be as provided for in the applicable section of this Contract.

 

  2. Any claim or loss payment due the Company hereunder shall be deemed due 10
business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with the
interest penalty calculation above, from the date the proof of loss or demand
for payment was transmitted to the Reinsurer.

 

  3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph, the due date
shall be as provided for in the applicable section of this Contract.

 

C. For purposes of interest calculation only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary. The validity of any claim or
payment may be contested under the provisions of this Contract. If the debtor
party prevails in an arbitration, or any other proceeding, there shall be no
interest penalty due. Otherwise, any interest will be calculated and due as
outlined above.

 

D. Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

ARTICLE XV

REPORTS AND REMITTANCES

 

A. Quarterly Reports and Remittances:

 

  1. While this Contract is in force, within 60 calendar days from the end of
each calendar quarter, the Company shall supply to the Reinsurer a Quarterly
Statement, as filed with the Louisiana Department of Insurance and a Summary
Report listing:

 

  a. The Company’s quarterly Net Earned Premium.

 

18



--------------------------------------------------------------------------------

  b. The aggregate amount of Ultimate Net Loss, including paid, case
outstanding, and IBNR components of this total.

 

  c. The portion of paid, case outstanding, and IBNR Ultimate Net Loss ceded
under this Contract from inception of this Contract and for the quarter.

 

  d. Claims reserved by the Company at 50% of its retention hereunder.

 

  e. A report showing the Notional Funds Withheld Account Balance as calculated
in the FUNDS WITHHELD ACCOUNT ARTICLE (if applicable).

All for business covered during the term of this Contract as reflected in the
Quarterly Statement.

 

  2. While this contract is in force, within 60 calendar days from the end of
each calendar quarter, the subscribing reinsurers shall supply to the Company a
report showing the Notional Experience Account Balance as calculated in the
NOTIONAL EXPERIENCE ACCOUNT ARTICLE.

 

  3. Quarterly within 5 business days from the beginning of each calendar
quarter, the Company shall pay to the Reinsurer the reinsurance premium as
stipulated in the REINSURANCE PREMIUM ARTICLE.

 

  4. Payment to the Company of quarterly ceded paid loss amounts due from the
Reinsurer, or payment to the Reinsurer of quarterly ceded paid loss adjustments
due from the Company, shall be in arrears and shall be made within 45 calendar
days from actual receipt by the Reinsurer of the Summary Report in paragraph
A.1, above.

 

B. The Company shall furnish to the Reinsurer, upon its written request, any and
all actuarial, accounting or statistical data as may be required by the
Reinsurer for regulatory filing purposes, reserve setting or any other
reasonable purpose.

ARTICLE XVI

COMMUTATION

 

A. The Reinsurer may cancel and commute this Contract at any time with 90
calendar days advance written notice by certified mail, but only in the event(s)
of:

 

  1. Payment by the Reinsurer of the overall aggregate limit; or

 

  2. Failure by the Company to pay any amounts when due under this Contract, if
such default is not cured within 30 calendar days following receipt by certified
mail by the Company of notice of such default from the subscribing reinsurer.

 

B. At any time after expiration or termination of this Contract the Company may
commute this Contract with 90 calendar days advance written notice by certified
mail, but only if the Notional Experience Account balance is greater than zero.

 

19



--------------------------------------------------------------------------------

C. As provided within the SPECIAL TERMINATION ARTICLE, upon the Company’s
termination of a subscribing reinsurer’s share in the Contract upon the
happening of any one of the enumerated circumstances, the Company has the
option, but not the obligation, to commute this Contract with written notice.

 

D. Upon Commutation by the Reinsurer in accordance with paragraph A, above, or
Commutation by the Company in accordance with paragraph B, above, the following
shall occur:

 

  1. The Notional Experience Account balance shall be calculated as stipulated
in the NOTIONAL EXPERIENCE ACCOUNT ARTICLE, as of the date of commutation.

 

  2. The “Commutation Settlement Amount” will be equal to the amount under
paragraph D.1, above, and the Reinsurer shall remit to the Company this
Commutation Settlement Amount within 5 U.S. business days following such
calculation.

 

  3. Upon receipt of the Commutation Settlement Amount, the Company shall
provide the Reinsurer with a complete and final release of any further liability
under this Contract, or so deemed; concurrently, the Company shall release any
Letters of Credit provided by the Reinsurer under the UNAUTHORIZED REINSURANCE
ARTICLE. In the event that any or all Letters of Credit have not been released
within 5 business days of the receipt of the Commutation Settlement Amount, it
is agreed that the Reinsurer can bill the Company at any time and the Company
has to pay to the Reinsurer an annualized fee of 200 bps on the amount of any
Letters of Credit not released 5 business days after the receipt of the
Commutation Settlement Amount.

 

E. Upon Commutation by the Company in accordance with paragraph C above and the
SPECIAL TERMINATION ARTICLE, the Commutation Settlement Amount shall be the
greater of the amount calculated in paragraph D or the net present value of
outstanding ceded reserves including incurred but not reported losses.

If the Reinsurer disputes the Commutation Settlement Amount established by the
Company under this paragraph E, then such dispute shall be settled by a panel of
three actuaries, one to be chosen by each party and the third by the two so
chosen. If either party refuses or neglects to appoint an actuary within 30
days, the other party may appoint two actuaries. If the two actuaries fail to
agree on the selection of a third actuary within 30 days of their appointment,
each of them shall name two, of whom the other shall decline one and the
decision shall be made by drawing lots. All the actuaries shall be Fellows of
the Casualty Actuarial Society or members of the American Academy of Actuaries.
All of the actuaries shall be independent of either party to this Contract. Each
party shall bear the cost of their appointed actuary (or actuary appointed for
them if they fail to make a timely appointment) and shall share the cost evenly
of the third actuary.

The settlement agreed upon by a majority of the panel of actuaries shall be
final and binding on both parties and set forth in a sworn written document
expressing their professional opinion that said value is fair for the complete
mutual release of all liabilities in respect of such reserves.

 

20



--------------------------------------------------------------------------------

ARTICLE XVII

NOTIONAL EXPERIENCE ACCOUNT

As of the close of each calendar quarter, and at any other time as stipulated in
the COMMUTATION ARTICLE, the subscribing reinsurer shall calculate the value of
the Notional Experience Account as follows:

 

1. 100% of the balance of the Notional Experience Account from the immediately
preceding calendar quarter (at the Inception Date of this Contract, the starting
balance is zero unless an additional premium becomes due in which case the
starting balance shall be the amount of the additional premium); less

 

2. 100% of the Company’s Ultimate Net Loss paid by the Reinsurer since the
preceding calendar quarter; plus

 

3. The Reinsurance Premium, excluding any additional premium, deemed received by
the Reinsurer since the preceding calendar quarter; less

 

4. The Reinsurer’s fixed expenses at a rate of 30% of (3) above; plus

 

5. The interest credit since the preceding calendar quarter. Such interest
credit shall be equal to the result of the “interest crediting rate” applied to
the quarter end sum of [1 minus 2 plus 3 minus 4].

The interest crediting rate shall be equal to one fourth (0.25) of:

 

  a. The five (5) year U.S. Treasury note rate as published in the Wall Street
Journal on the first business day of each Contract Year minus fifty (50) basis
points if the subscribing reinsurer elects to receive premium on a funds
transferred basis, or

 

  b. The greater of i) the five (5) year U.S. Treasury note rate as published in
the Wall Street Journal on the first business day of each Contract Year minus
fifty (50) basis points, or ii) 5.0% if the subscribing reinsurer elects the
provisions of the FUNDS WITHHELD ACCOUNT ARTICLE.

ARTICLE XVIII

ANNUITIES AT THE COMPANY’S OPTION

 

A. Whenever the Company is required, or elects, to purchase an annuity or to
negotiate a structured settlement, either in satisfaction of a judgment or in an
out-of-court settlement or otherwise, the cost of the annuity or the structured
settlement, as the case may be, shall be deemed part of the Company’s Ultimate
Net Loss.

 

B.

The terms “annuity” or “structured settlement” shall be understood to mean any
insurance policy, lump sum payment, agreement or device of whatever nature
resulting in the

 

21



--------------------------------------------------------------------------------

 

payment of a lump sum by the Company in settlement of any or all future
liabilities which may attach to it as a result of an occurrence.

 

C. In the event the Company purchases an annuity which inures in whole or in
part to the benefit of the Reinsurer, it is understood that the liability of the
Reinsurer is not released thereby. In the event the Company is required to
provide benefits not provided by the annuity for whatever reason, the Reinsurer
shall pay its share of any loss.

ARTICLE XIX

SUNSET

Seven (7) years after the expiration of this Contract (i.e., January 1, 2019),
the Company shall advise the Reinsurer of any Loss Occurrences attaching to this
Contract which have not been finally settled and which may result in a claim by
the Company under this Contract. No liability shall attach hereunder for any
claim or claims not reported to the Reinsurer within this 7-year period. If a
loss arising out of a Loss Occurrence is reported during this period, all losses
arising out of the same Loss Occurrence shall be deemed reported under this
paragraph regardless of when notification of loss is provided.

If the Notional Experience Account balance is positive and the Company does not
commute this Contract on or before December 31, 2018, the Company shall pay to
the Reinsurer in cash each January 1, beginning January 1, 2019, an annual
charge equal 200 basis points times the then current balance in the Notional
Experience Account.

ARTICLE XX

SUBROGATION

The Reinsurer shall be credited with subrogation or salvage recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less Loss Adjustment
Expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Subrogation
or salvage recoveries thereon shall always be used to reimburse the excess
carriers in the reverse order of their priority according to their participation
before being used in any way to reimburse the Company for its primary loss. The
Company, at its sole option and discretion, may enforce its rights to
subrogation relating to any loss, a part of which loss was sustained by the
Reinsurer, and may prosecute all claims arising out of such rights.

ARTICLE XXI

ERRORS AND OMISSIONS

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such omission or error is
rectified upon discovery.

 

22



--------------------------------------------------------------------------------

ARTICLE XXII

OFFSET

The Company and each subscribing reinsurer may offset any balance or amount due
from one party to the other under this Contract or any other contract heretofore
or hereafter entered into between the Company and such subscribing Reinsurer,
whether acting as assuming reinsurer or ceding company. The party asserting the
right of offset may exercise such right any time whether the balances due are on
account of premiums or undisputed losses or otherwise.

ARTICLE XXIII

CURRENCY

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

ARTICLE XXIV

TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

ARTICLE XXV

FEDERAL EXCISE TAX

(Applicable to those subscribing reinsurers who are domiciled outside the United
States of America, excepting subscribing reinsurers exempt from Federal Excise
Tax,)

 

A. The subscribing reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the applicable percentage of the premium payable hereon (as
imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder the subscribing
reinsurer will deduct the applicable percentage from the return premium payable
hereon and the Company or its agent should take steps to recover the tax from
the United States Government.

 

23



--------------------------------------------------------------------------------

ARTICLE XXVI

NET RETAINED LINES

 

A. This Contract applies only to that portion of any Policy which the Company
retains net for its own account and, in calculating the amount of any loss
hereunder and also in computing the amount or amounts in excess of which this
Contract attaches, only loss or losses in respect of business covered which the
Company retains net for its own account shall be included.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE XXVII

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

ARTICLE XXVIII

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or regulations of any state, such provision shall be considered void in
such state, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.

ARTICLE XXVIX

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Louisiana, exclusive of that state’s
rules with respect to conflicts of law, except as to rules with respect to
credit for reinsurance in which case the applicable rules of all states shall
apply.

 

24



--------------------------------------------------------------------------------

ARTICLE XXX

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Company on matters relating to this reinsurance at all
reasonable times for the purpose of obtaining information concerning this
Contract or the subject matter hereof.

ARTICLE XXXI

CONFIDENTIALITY

 

A. The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly, communicate, disclose or divulge to any
affiliated company, or to any third party, any knowledge or information that may
be acquired either directly or indirectly during the placement of this contract
or obtained as a result of a claims or underwriting the inspection of the
Company’s books, records and papers for the purpose of this Contract. The
restrictions as outlined in this Article shall not apply to communication or
disclosures that the Reinsurer is required to make to its statutory auditors,
retrocessionaires, legal counsel, consulting actuaries, arbitrators involved in
any arbitration procedures under this Contract or disclosures required upon
subpoena or other duly-issued order of a court or other governmental agency or
regulatory authority.

 

B. The following information shall not be subject to this Article:

Information that is or becomes publicly available or in the public domain,
unless due to an unauthorized act or omission on the part of the Reinsurer or by
other persons permitted to receive such information under this Article, in
violation of this Contract.

Information in the possession of the Reinsurer or any other persons permitted to
receive such information under this Article that prior to disclosure by the
Company, was not known by the Reinsurer to have been provided on a confidential
basis.

Information that was independently created or derived by the Reinsurer without
reference to or reliance upon confidential information.

ARTICLE XXXII

INSOLVENCY

 

A.

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor, with reasonable provision for verification, on the basis of reported
claims allowed by the liquidation court without diminution because of the
insolvency of the Company or because the liquidator, receiver, conservator or
statutory successor of the Company has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the Company shall give written notice to the

 

25



--------------------------------------------------------------------------------

 

Reinsurer of the pendency of a claim against the Company indicating the Policy
or bond reinsured which claim would involve a possible liability on the part of
the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a proportionate share of the benefit which may
accrue to the Company solely as a result of the defense undertaken by the
Reinsurer. Where two or more subscribing reinsurers are involved in the same
claim and a majority in interest elect to interpose defense to such claim, the
expense shall be apportioned in accordance with the terms of this Contract as
though such expense had been incurred by the Company.

 

B. It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor,
except (1) where this Contract specifically provides another payee of such
reinsurance in the event of the insolvency of the Company or (2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
Policy obligations of the Company as direct obligations of the Reinsurer to the
payee under such Policies and in substitution for the obligations of the Company
to such payees.

 

C. In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

ARTICLE XXXIII

ARBITRATION

 

A. As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of 3 arbitrators. Notice requesting arbitration will be in writing
and sent by certified mail, return receipt requested, or such reputable courier
service as is capable of returning proof of receipt of such notice by the
recipient to the party demanding arbitration.

 

B. The Company shall have the option to either litigate or arbitrate where:

 

  1. The Reinsurer makes any allegation of misrepresentation, non-disclosure,
concealment, fraud or bad faith; or

 

  2. The Reinsurer experiences any of the circumstances set forth in
subparagraphs 1 through 7 of paragraph A of the SPECIAL TERMINATION ARTICLE.

 

26



--------------------------------------------------------------------------------

C. One arbitrator shall be appointed by each party. If either party fails to
appoint its arbitrator within 30 days after being requested to do so by the
other party, the latter, after 10 days notice by certified mail or reputable
courier as provided above of its intention to do so, may appoint the second
arbitrator.

 

D. The two arbitrators shall, before instituting the hearing, appoint an
impartial third arbitrator who shall preside at the hearing. If the 2
arbitrators are unable to agree upon the third arbitrator within 30 days of
their appointment, the Company shall petition the American Arbitration
Association to appoint the third arbitrator. If the American Arbitration
Association fails to appoint the third arbitrator within 30 days of being
requested to do so, either party may request a district court judge of the
federal district court having jurisdiction over the geographical area in which
the arbitration is to take place, or if the federal court declines to act, the
state court having general jurisdiction in such area to select the third
arbitrator from a list of 6 individuals (3 named by each arbitrator previously
appointed). All arbitrators shall be disinterested active or former senior
executives of insurance or reinsurance companies or Underwriters at Lloyd’s,
London.

 

E. Within 30 days after notice of appointment of all arbitrators, the panel
shall meet and determine timely periods for briefs, discovery procedures and
schedules for hearings. The panel shall be relieved of all judicial formality
and shall not be bound by the strict rules of procedure and evidence. Unless the
panel agrees otherwise, arbitration shall take place in DeRidder, Louisiana but
the venue may be changed when deemed by the panel to be in the best interest of
the arbitration proceeding. Insofar as the arbitration panel looks to
substantive law, it shall consider the law of the State of Louisiana. The
decision of any 2 arbitrators when rendered in writing shall be final and
binding. The panel is empowered to grant interim relief as it may deem
appropriate.

 

F. The panel shall make its decision considering the custom and practice of the
applicable insurance and reinsurance business as promptly as possible following
the termination of the hearings. Judgment upon the award may be entered in any
court having jurisdiction thereof.

 

G. If more than one subscribing reinsurer is involved in arbitration where there
are common questions of law or fact and a possibility of conflicting awards or
inconsistent results, all such subscribing reinsurers shall constitute and act
as one party for purposes of this Article and communications shall be made by
the Company to each of the subscribing reinsurers constituting the one party;
provided, however, that nothing therein shall impair the rights of such
subscribing reinsurers to assert several, rather than joint defenses or claims,
nor be construed as changing the liability of the subscribing reinsurers under
the terms of this Contract from several to joint.

 

H. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys fees, to the extent
permitted by law.

 

27



--------------------------------------------------------------------------------

ARTICLE XXXIV

UNAUTHORIZED REINSURANCE

(Applies only to a subscribing reinsurer who does not qualify for full credit
with any insurance regulatory authority having jurisdiction over the Company’s
reserves.)

 

A. As regards Policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
subscribing reinsurer a statement showing the proportion of such reserves which
is applicable to the subscribing reinsurer. The subscribing reinsurer hereby
agrees to fund such reserves in respect of known outstanding losses that have
been reported to the subscribing reinsurer and allocated loss adjustment expense
relating thereto, losses and allocated loss adjustment expense paid by the
Company but not recovered from the subscribing reinsurer, plus reserves for
losses incurred but not reported, unearned premium and any positive Notional
Experience Account balance accrued by the Company, as shown in the statement
prepared by the Company (hereinafter referred to as “subscribing reinsurer’s
obligations”) by funds withheld, cash advances, qualified trust, or a Letter of
Credit. The subscribing reinsurer shall have the option of determining the
method of funding provided it is acceptable to the insurance regulatory
authorities having jurisdiction over the Company’s reserves. All costs
associated with the method of funding shall be borne solely by the subscribing
reinsurer.

 

B. When funding by a Letter of Credit, the subscribing reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional Letter of Credit issued by a bank and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves in an amount equal to the subscribing reinsurer’s proportion
of said reserves. Such Letter of Credit shall be issued for a period of not less
than one year, and shall be automatically extended for one year from its date of
expiration or any future expiration date unless 30 days (60 days where required
by insurance regulatory authorities) prior to any expiration date the issuing
bank shall notify the Company by certified or registered mail that the issuing
bank elects not to consider the Letter of Credit extended for any additional
period.

 

C. The subscribing reinsurer and Company agree that the Letters of Credit
provided by the subscribing reinsurer pursuant to the provisions of this
Contract may be drawn upon at any time, notwithstanding any other provision of
this Contract, and be utilized by the Company or any successor, by operation of
law, of the Company including, without limitation, any liquidator,
rehabilitator, receiver or conservator of the Company for the following
purposes, unless otherwise provided for in a separate Trust Agreement:

 

  1. To reimburse the Company for the subscribing reinsurer’s obligations, the
payment of which is due under the terms of this Contract and which has not been
otherwise paid;

 

  2. To make refund of any sum which is in excess of the actual amount required
to pay the subscribing reinsurer’s obligations under this Contract;

 

28



--------------------------------------------------------------------------------

  3. To fund an account with the Company for the subscribing reinsurer’s
obligations. Such cash deposit shall be held in an interest bearing account
separate from the Company’s other assets, and interest thereon not in excess of
the prime rate shall accrue to the benefit of the subscribing reinsurer;

 

  4. To pay the subscribing reinsurer’s share of any other amounts the Company
claims are due under this Contract.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraph 1 or 3 or, in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the subscribing reinsurer the excess amount so drawn. All of
the foregoing shall be applied without diminution because of insolvency on the
part of the Company or the subscribing reinsurer.

 

D. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

E. At quarterly intervals and immediately following each reinsurance premium
payment, the Company shall prepare a specific statement of the subscribing
reinsurer’s obligations, for the sole purpose of amending the Letter of Credit
as set forth in subparagraphs 1 and 2 below. For avoidance of doubt, the
subscribing reinsurer’s obligation under this paragraph E shall include any
positive balance of the Notional Experience Account as calculated under the
NOTIONAL EXPERIENCE ACCOUNT ARTICLE:

 

  1. If the statement shows that the subscribing reinsurer’s obligations exceed
the balance of credit as of the statement date, the subscribing reinsurer shall,
within 30 days after receipt of notice of such excess, secure delivery to the
Company of an amendment to the Letter of Credit increasing the amount of credit
by the amount of such difference.

 

  2. If, however, the statement shows that the subscribing reinsurer’s
obligations are less than the balance of credit as of the statement date, the
Company shall, within 30 days after receipt of written request from the
subscribing reinsurer, release such excess credit by agreeing to secure an
amendment to the Letter of Credit reducing the amount of credit available by the
amount of such excess credit.

 

F. With regard to funding in whole or in part by any Trust Account, it is agreed
that the subscribing Reinsurer shall enter into a trust agreement and establish
a Trust Account hereunder for the sole benefit of the Company with a trustee
(“Trustee”). The Trustee and the trust agreement shall comply with all
applicable requirements of regulatory authorities having jurisdiction over the
Company.

 

G.

The Reinsurer agrees that the assets deposited into the Trust Account shall
consist only of currency of the United States of America, certificates of
deposit issued by a United States bank and payable in United States legal
tender, and investments of the types specified in paragraphs (1), (2), (3),
(8) and (10) of Section 1404(a) of the New York Insurance Law,

 

29



--------------------------------------------------------------------------------

 

provided such investments are issued by an institution that is not the parent,
subsidiary or affiliate of either the Grantor or the Beneficiary (“Authorized
Investments”).

 

H. The Reinsurer, prior to depositing assets with the Trustee, shall execute all
assignments and endorsements in blank, and shall transfer legal title to the
Trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the Trustee upon direction of the Company, may
whenever necessary negotiate any such assets without consent or signature from
the Reinsurer or any other entity.

 

I. The Reinsurer shall deposit in the Trust Account Authorized investments at
least equal in value to one hundred percent (100%) of the Reinsurer’s
Obligations (less the value of the balance of credit available under any
Letter(s) of Credit).

 

J. At quarterly intervals and immediately following each reinsurance premium
payment, the Company shall determine if the Trust Account is adequately funded
with respect to the Company’s liabilities reinsured under the Contract. If the
Company determines that the fair market value of the Authorized Investments held
in the Trust Account is less than one hundred percent (100%) of the Reinsurer’s
Obligations, the Company shall send the Reinsurer a notice specifying the amount
of the inadequacy and the Reinsurer shall deposit such amount in the Trust
Account within 30 days of receipt of such notice.

 

K. All settlements of account under the Trust Agreement between the Company and
Reinsurer shall be made in cash or its equivalent.

 

L. The Reinsurer and the Company agree that the assets in the Trust Account may
be withdrawn by the Company at any time, notwithstanding any other provisions in
the Contract, provided such assets are applied and utilized by the Company or
any successor of the Company by operation of law, including, without limitation,
any liquidator, rehabilitator, receiver or conservator of the Company, without
diminution because of the insolvency of the Company or the Reinsurer, only for
the following purposes:

 

  1. To reimburse the Company for the Reinsurer’s share of the Obligations paid
by the Company under the terms and provisions of the reinsured policies;

 

  2. To fund an account specifically established by the Company in an amount at
least equal to the deduction, for reinsurance ceded, from the Company’s
liabilities ceded under this Contract. Such amount shall include, but not be
limited to, amounts for policy reserves, and reserves for claims and losses
incurred (including losses incurred but not reported); and

 

  3. To pay any other amounts, consistent with the terms of this Contract, which
the Company has calculated to be due to it.

 

M.

If and to the extent that the laws and regulations governing the Company’s right
to obtain statutory financial statement credit for the reinsurance provided
pursuant to this Contract are amended such that the Reinsurer is no longer
required to secure 100% of its share of the Obligations, the Company
acknowledges and agrees that the Reinsurer’s obligation to

 

30



--------------------------------------------------------------------------------

 

provide such security shall immediately and automatically be reduced to the
extent permitted by such amended laws and regulations.

ARTICLE XXXV

SERVICE OF SUIT

(This Article is applicable if the subscribing reinsurer is not domiciled in the
United States of America and/or is not authorized in any State, Territory or
District of the United States where authorization is required by insurance
regulatory authorities. This Article is not intended to conflict with or
override the obligation of the parties to arbitrate their disputes in accordance
with the ARBITRATION ARTICLE.)

 

A. In the event of the failure of the subscribing reinsurer to pay any amount
claimed to be due hereunder, the subscribing reinsurer, at the request of the
Company, shall submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the subscribing reinsurer’s rights to
commence an action in any court of competent jurisdiction in the United States,
to remove an action to a United States District Court, or to seek a transfer of
a case to another court as permitted by the laws of the United States or of any
state in the United States. The subscribing reinsurer, once the appropriate
court is selected, whether such court is the one originally chosen by the
Company and accepted by subscribing reinsurer or is determined by removal,
transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against any of them upon this Contract, and shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

B. Service of process in such suit may be made upon the agent for the service of
process (“agent”) named below, depending on the jurisdiction where the Company
chooses to bring suit:

 

 

1.

If the suit is brought in the State of California, the law firm of Mendes and
Mount, 445 South Figueroa Street, 38th Floor, Los Angeles, California 90071
shall be authorized and directed to accept service of process on behalf of the
subscribing reinsurer in any such suit;

 

  2. If the suit is brought in the State of New York, the law firm of Mendes and
Mount, 750 Seventh Avenue, New York, New York 10019 shall be authorized and
directed to accept service of process on behalf of the subscribing reinsurer in
any such suit;

 

  3. If the suit is brought in any state other than California or New York,
either of the agents described in subparagraphs 1 or 2 above shall be authorized
and directed to accept service of process on behalf of the subscribing reinsurer
in any such suit; or

 

  4.

If the subscribing reinsurer has designated an agent in the subscribing
reinsurer’s Interests and Liabilities Agreement attached hereto, then that agent
shall be authorized and directed to accept service of process on behalf of the
subscribing reinsurer in any suit. However, if an agent is designated in the
subscribing reinsurer’s

 

31



--------------------------------------------------------------------------------

 

Interests and Liabilities Agreement and the agent is not located in California
as respects a suit brought in California or New York as respects a suit brought
in New York, in keeping with the laws of the states of California and New York
which require that service be made on an agent located in the respective state
if a suit is brought in that state, the applicable office of Mendes and Mount
stipulated in subparagraphs 1 and 2 above must be used for service of suit
unless the provisions of paragraph C of this Article apply.

 

C. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the subscribing reinsurer hereby
designates the Superintendent, Commissioner or Director of Insurance, or other
officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceedings instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract, and
hereby designates the above-named as the person to whom the said officer is
authorized to mail such process or a true copy thereof.

ARTICLE XXXVI

MODE OF EXECUTION

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

ARTICLE XXXVII

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties with
respect to the business being reinsured hereunder. There are no understandings
between the parties other than as expressed in this Contract. Any change or
modification to this Contract shall be null and void unless made by amendment to
this Contract and signed by both parties.

ARTICLE XXXVIII

INTERMEDIARY

Willis Re Inc., One Galleria Tower, 13355 Noel Road, Suite 400, Dallas, Texas
75240-6643 is hereby recognized as the intermediary negotiating this Contract
and through whom all communications relating thereto shall be transmitted to the
Company or the Reinsurer.

 

32



--------------------------------------------------------------------------------

However, all communications concerning accounts, claim information, funds and
inquiries related thereto shall be transmitted to the Company or the Reinsurer
through Willis Re Inc., 5420 Millstream Road, P.O. Box 3000, McLeansville, North
Carolina 27301-3000. Payments by the Company to Willis Re Inc. shall be deemed
to constitute payment to the Reinsurer and payments by the Reinsurer to Willis
Re Inc. shall be deemed to constitute payment to the Company only to the extent
that such payments are actually received by the Company.

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

Signed this                      day of                                 ,
200        .

AMERICAN INTERSTATE INSURANCE COMPANY

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

SILVER OAK CASUALTY, INC.

By    

 

33



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE – LIABILITY – REINSURANCE – U.S.A.

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

I. It is agreed that the policy does not apply under any liability coverage,

  to (injury, sickness, disease, death or destruction,

       (bodily injury or property damage

     with respect to which an insured under the policy is also an insured under
a nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

III. The inception dates and thereafter of all original policies as described in
II above, whether new, renewal or replacement, being policies which either

(a) become effective on or after 1st May, 1960, or

(b) become effective before that date and contain the Limited Exclusion
Provision set out above; provided this paragraph (2) shall not be applicable to
Family Automobile Policies, Special Automobile Policies, or policies or
combination policies of a similar nature, issued by the Reassured on New York
risks, until 90 days following approval of the Limited Exclusion Provision by
the Governmental Authority having jurisdiction thereof.

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

I. Under any Liability Coverage,

  to (injury, sickness, disease, death or destruction

       (bodily injury or property damage

 

(a) with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

(b) resulting from the hazardous properties of nuclear material and with respect
to which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating

  to (immediate medical or surgical relief,

       (first aid,

 

  to expenses incurred with respect to (bodily injury, sickness, disease or
death

 

       (bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

1



--------------------------------------------------------------------------------

III. Under any Liability Coverage to (injury, sickness, disease, death or
destruction

                                                 (bodily injury or property
damage

resulting from the hazardous properties of nuclear material, if

 

  (a) the nuclear material (1) is at any nuclear facility owned by, or operated
by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;

 

  (b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

 

  (c) the            (injury, sickness, disease, death or destruction

                 (bodily injury or property damages

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to

            (injury to or destruction of property at such nuclear facility

            (property damage to such nuclear facility and any property threat.

 

IV. As used in this endorsement:

“Hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

(a) any nuclear reactor,

(b) any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

(c) any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

(d) any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;

                    (With respect to injury to or destruction of property, the
word “injury” or “destruction”

                    (“property damage” includes all forms of radioactive
contamination of property

                    (includes all forms of radioactive contamination of
property.

 

V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association of the Independent Insurance Conference of Canada.

 

* NOTE: The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

21/9/67

N.M.A. 1590

BRMA 35A

 

2